ON REHEARING EN BANC
Before BAZELON, Chief Judge, FAHY, Senior Circuit Judge, and WRIGHT, McGOWAN, TAMM, LEVEN-*192THAL, ROBINSON, MacKINNON, ROBB and WILKEY, Circuit Judges, sitting en banc.
McGOWAN, Circuit Judge:
This is a statutory review proceeding involving the Federal Communications Commission. It has been thought appropriate for en banc consideration because it presents important questions with respect to the utilization of the publicly-owned airwaves in such manner as to serve the divergent interests and tastes of the largest possible number of their owners. A Citizens Committee was organized to contest the assignment of the license of radio station WEFM (FM), Chicago, Illinois, by Zenith Radio Corporation to GCC Communications of Chicago, Inc. The FCC denied the Committee’s petition to deny the application to transfer the license or, alternatively, to conduct a hearing on certain questions. 38 FCC 2d 838; 40 FCC 2d 233 (on reconsideration).
The case was originally heard and decided by a division of the court which affirmed the action of the Commission in authorizing the assignment of the license in issue without a hearing. Judge Fahy dissented from this disposition in an opinion which, after noting that (1) the statute (47 U.S.C. § 309(e)) requires hearings to resolve factual disputes which are substantial and material and (2) the Commission in approving the assignment had relied materially and substantially upon alleged financial losses suffered by the assignor, expressed agreement with the dissenting Commissioner that “the attribution of such financial losses to the assignor’s classical musical format was a question which could not be answered without further investigation,” especially since the assignee “continued to use the station to advertise its own manufactured products.”
We find that the Committee has raised substantial and material questions necessitating a hearing before final disposition of the transfer application, and that the present record is inadequate to support the Commission’s purported public interest finding.1 The orders of the Commission are set aside, and the case remanded for further proceedings consistent herewith.
I
Since it was first licensed to Zenith in 1940, WEFM’s format has always been one of classical music. For twenty-five years Zenith operated the station on an entirely non-commercial basis, at the same time using the station as a developmental adjunct to, and laboratory for, its FM receiver manufacturing business. As such, WEFM has had a distinguished history, being the first Chicago station to broadcast in high-fidelity (1953), the pioneer in stereophonic broadcasting (1959), the source of experiments leading to the FCC’s national standards for multiplex (stereo) operations (1961), and the first station in its area to introduce the dual polarization antenna, which radiates both horizontal and vertical signals (1966).
The increased costs that Zenith incurred with its 1966 expansion of WEFM’s studio and technical facilities caused the company for the first time “to seek advertising support” for its *193operations.2 Both the degree of Zenith’s commitment to commercial operation, and the relevance of commercial benefits realized by it over and above the advertising revenues received, remain the subject of dispute, but, according to the Commission, statements filed with it show that advertising income failed to cover costs in each succeeding year.
In March, 1972, Zenith contracted to sell WEFM to GCC, a corporation organized for the purpose of the purchase, for $1,000,000.3 Thereafter Zenith and GCC applied to the FCC for assignment of the license of WEFM to GCC. In the application GCC proposed to “present a format of contemporary music approximately 70% of the time,” twenty-four hours a day. In this manner, it was said, “[t]he applicant will contribute to the overall diversity of program services in the Chicago area.”4
Notice of the proposed assignment was broadcast over WEFM once daily for four consecutive days and published four times in one of Chicago’s four daily newspapers. The notice identified the type of application filed, the parties (assignor and assignee) thereto, the officers and directors of each, and stated that the application was available for inspection at Zenith’s offices. No mention of the proposed format change was required, and none was made. 47 C.F.K. § 1.580 (d).
In its petition filed with the FCC, the Committee related that the 7.5 million residents of the metropolitan area served by WEFM received classical music from no AM stations and, in the greater part of the service area, from only one other FM station, WFMT-FM.5 It alleged that the program formats of these stations varied somewhat, but did not claim that any part of the service area would be left entirely without a classical music station.6 The Committee asserted that it had received hundreds of letters in opposition to the sale, and that the FCC had received over 1,000 such letters. It detailed the financial relations between General Cinema Corporation and GCC,7 alleged that General Cinema had lost $1 million from its five other radio operations the prior year, and pointed out that there was “no indication that Zenith’s management claiming losses prior to its 1970 [license] renewal instituted measures designed to produce such profit by increasing its advertising time from 2Yz minutes per hour to 5 or 6 minutes,” presumably standard in the industry, nor took any other step indicating that its claimed losses, which were also doubted by the Committee, occurred despite efforts to operate WEFM on a truly commercial basis. The Committee also pointed out that in its 1970 license renewal application, approved by the FCC in 1971 to run through 1973, Zenith had repre*194sented that continuation of WEFM’s classical music format was in the public interest and that it would be continued.
On the basis of these and other allegations of fact, the Committee asserted that it had made out a ease to deny the proposed assignment of WEFM’s license on public interest grounds, or at least raised “substantial and material question [s] of fact,” necessitating a hearing, 47 U.S.C. § 309(d), about the public interest in the proposed format change, Zenith’s claimed losses, and GCC’s qualifications as a licensee. It also challenged the constitutional adequacy of the public notice that the assignment was pending, and that a format change was contemplated.
Zenith and GCC filed oppositions to the Committee’s petition. For its part, Zenith asserted facts intended to show the bona fides of its attempt to operate WEFM on a commercial basis and the amount of its losses, said to be almost $2 million over six years. GCC controverted the Committee’s assertion that it had already decided to abandon WEFM’s classical music format when it agreed to purchase the station, stating that “ [i] t was only after the study of [community] needs [which the FCC requires of each license applicant] was completed and it was determined that the station would program for the young adults of the Chicago area that it was determined that a classical music format would not be consistent with programming directed to this age group.” It also asserted that Chicago-area classical music broadcasting would be of overall higher quality when only WFMT and a strengthened WNIB shared that market than it could be with three stations competing for the classical music audience, but no facts were alleged to buttress either the premise that present service is poor or the likelihood that it would be improved by WEFM’s format change.
The Committee’s reply alleged that WNIB reached at most 15% of the area served by WEFM, further questioned Zenith’s claimed losses, although it alleged no specific facts to the contrary,8 and by a later amendment, challenged the validity of GCC’s community leaders survey. The Committee wrote to some fifty of the 116 representative community leaders GCC had personally interviewed in order to ascertain community needs, issues, and problems. The Committee asked each interviewee whether he or she had in fact been personally approached by GCC, had been informed of any plans to change the WEFM format to rock music, and whether they approved of that change. Twenty-four persons responded, and eighteen of these responses were submitted to the FCC. J.A. 141-158. Five said they had been told there would be a format change, but only one recalled being told that the new format would be rock music. Nine said they were not informed that any change was contemplated, and one recalled being told specifically that no change was contemplated. As it happens, all eighteen personally disapproved of the change, some quite vehemently, and one had already protested the matter in letters to Zenith and the FCC.
While the application and petition to deny were pending before the FCC, the Committee on November 20, 1972, also filed a complaint requesting that WEFM be dedicated to classical music and cultural programming so long as any licensee willing to operate it for that purpose could be found. Zenith and GCC moved that the complaint be dismissed as a pleading not provided for in the FCC rules of practice.
On December 21, 1972 the FCC issued a Memorandum Opinion denying the *195Committee all relief and granting the assignment application without a hearing.9 The FCC acknowledged that it had “received over 1,000 letters from Chicago area listeners protesting the proposed format change.” It stated however, that “[t]he Chicago metropolitan area is served by two additional classical music stations,” WEMT and WNIB, and that “[t]he issue here simply put is whether the assignee without a hearing can change the musical format of WEFM from classical music to a ‘contemporary music’ format where there are two other classical music stations serving Chicago and the station has been suffering continuous operating losses.”
The Commission’s resolution of this issue, however, depended not on the claimed losses, but rather on its view of its own role in eases where the format to be abandoned is not unique. In these circumstances, the FCC opined, competition among broadcasters will produce the optimal distribution of formats. Citizens Committee to Preserve the Voice of the Arts in Atlanta (WGKA-FM) v. FCC, 141 U.S.App.D.C. 109, 436 F.2d 263 (1970) (hereinafter Citizens Committee of Atlanta), where this court had held that abandonment of a unique format was “material” in gauging the public interest and that “substantial” factual questions therefore had to be resolved in a public hearing before the assignment application could be approved as being in the public interest, was thus distinguished. In the FCC’s view, abandonment of a non-unique format is not a matter affected with the public interest but a business judgment within the licensee’s discretion.10
To hamper the licensee’s discretion in this area with the ominous threat of a hearing in a case like this would only serve to discourage licensees from choosing or experimenting with a format .... Accordingly, we find no basis to question the applicants [sic] discretion in the choice of format .... 38 FCC 2d at 846.
Finding the Committee’s factual allegations concerning the assignee’s financial structure and its parent’s losses, and community leader opposition to a format change, to have been met adequately by the applicant’s responses, the FCC held that there were presented no material and substantial questions of fact on which to require a hearing.11
Commissioner Johnson in his dissenting opinion argued that Citizens Committee of Atlanta could not be confined to instances where a unique format is involved, since the assignee in that case had alleged that another classical music station did indeed serve much of Atlanta and yet this court held that a hearing *196was required to determine the actual availability of the asserted alternative. The touchstone of the public interest consideration in the prior ease, he insisted, was the effect of the proposed change in lessening the diversity of radio service, not necessarily the total elimination of a particular format. He would thus have required a hearing on the degree, if any, to which the assignee’s proposed assistance would strengthen WNIB’s service, as well as on the causal relationship between Zenith’s losses and WEFM’s classical music format. In addition, he charged that the majority, by adhering to its doctrine of licensee discretion in format matters, was placing on the public the burden of establishing that the assignee’s format change is not in the public interest, and abdicating its responsibility to determine whether a proposed format change that would decrease the diversity of formats available to an area “can possibly serve the public interest.”
In petitioning the FCC for reconsideration, the Committee principally argued that the Commission had failed to consider the public interest in retaining WEFM as a distinctive cultural facility,12 disregarded the fact that the limited service area of WNIB made it an inadequate substitute for WEFM, and resolved the dispute over Zenith’s losses by relying on confidential financial reports not in the record and not disclosed to the Committee. On March 22, 1973, the FCC denied reconsideration in an opinion that reiterated its view of the agency’s role in non-unique format cases, affirmed that two classical music stations would still remain after a change in WEFM’s format,13 and refused to question Zenith’s claimed losses since the Committee had alleged “no facts” casting doubt upon them.
Appended to the Commission’s opinion on reconsideration was an opinion entitled “Additional Views of Chairman Burch In Which Commissioners Robert E. Lee, H. Rex Lee, Reid, Wiley, and Hook Join.” 40 FCC 2d at 230. Since Commissioners Reid and Wiley did not join in the opinion on reconsideration but only concurred in the result, these “Additional Views,” to which six of the seven FCC Commissioners adhere, take on peculiar significance. They differ from the opinion itself in being broader than the facts of the particular case, but at the same time explain the underlying analysis on which the FCC’s decision in this case was based. Indeed, they were offered because the Commissioners believed “that an explanation of the many policy considerations underlying our decision here is both appropriate and necessary.” According to the six Commissioners, the starting point for discerning the appropriate FCC policy on format choice is in striking the “balance between the preservation of a free competitive broadcast system, on the one hand, and the reasonable restriction of that freedom inherent in the public interest standard provided in the Communications Act, on the other,” quoting FCC v. Sanders Bros. Radio Station, 309 U.S. 470, 474, 60 S.Ct. 693, 84 L.Ed. 869 (1940). Thus:
The Commission has struck this balance by requiring licensees to conduct formal surveys to ascertain the need for certain types of nonentertainment programming, while allowing licensees wide discretion in the area of entertainment programming. Thus with respect to the provision of news, public affairs, and other informational *197services to the community, we have required that broadcasters conduct thorough surveys designed to assure ■ familiarity with community problems and then develop programming responsive to those identified needs.3 In contrast, we have generally left entertainment programming decisions to the licensee or applicant’s judgment and competitive marketplace forces. As the Commission stated in its Programming Policy Statement, 25 Fed.Reg. 7293 (1960), “[o]ur view has been that the station’s [entertainment] program format is a matter best left to the discretion of the licensee or applicants, since as a matter of public acceptance and of economic necessity he will tend to program to meet the preferences of his area and fill whatever void is left by the programming of other stations.” (Emphasis added.)
In further support of this policy, the Commissioners expressed their view of the unwisdom of “locking” a broadcaster in to a particular format, lest it have “the effect of lessening the likelihood that [‘program formats appealing to minority tastes’] will be attempted' in the first place.”
II
The Committee presses several grounds for reversal of the FCC in this court. Its principal arguments are that (1) the FCC failed to, and could not on this record, determine whether the assignment and format change would be in the public interest; (2) substantial and material questions of fact necessitate a hearing; and (3) the public' notice of the impending assignment required by the FCC is insufficient on due process criteria.14 Before turning to these arguments seriatim, we explicate very briefly the statutory scheme to which they relate, as we have had so many occasions to do at greater length in the recent past, e. g., Stone v. FCC, 151 U.S.App.D.C. 145, 466 F.2d 316, 321-323 (1972).
A. Analytic framework.
Under the Communications Act, 47 U.S.C. § 309(a), the Commission must determine, with respect to each license application, whether the public interest, convenience, and necessity would be served by granting the application, and, if it determines that it would be, must grant the application.15 Subsection (d) (1) provides that any party in interest may petition the FCC to deny the application, and that such petition “shall contain specific allegations of fact sufficient to show . . . that a grant of the application would be prima facie inconsistent with [the public interest, convenience, and necessity].” 47 U.S.C. § 309(d)(1). Subsection (d)(2) provides as follows:
(2) If the Commission finds on the basis of the application, the pleadings filed, or other matters which it may officially notice that there are no substantial and material questions of fact and that a grant of the application would be consistent with [the public *198interest, convenience, and necessity], it shall make the grant, deny the petition, and issue a concise statement of the reasons for denying the petition, which statement shall dispose of all substantial issues raised by the petition. If a substantial and material question of fact is presented or if the Commission for any reason is unable to find that grant of the application would be consistent with [the public interest, convenience, and necessity], it shall proceed as provided in subsection (e) of this section. (Emphasis added.)
Subsection (e) governs the procedures for setting the application down for a hearing and notifying interested parties, and, in the case of issues presented by a petition to deny, authorizes the FCC to assign the burden of going forward and the burden of proof.
It is clear from the face of the statute that there are two situations in which a hearing is required before the FCC is either empowered or obliged to grant an application. The first, and the only one with which this court has previously dealt, arises when substantial and material questions of fact are raised by the petition to deny. The second occurs when the Commission is “for any reason” unable, on the basis of the application, pleadings, and officially noticeable matters, to make the requisite finding that the public interest would be served. It would seem that this situation might obtain with respect to a particular application regardless of whether anyone has intervened to oppose the application,16 or indeed regardless of whether there are disputed fact issues as opposed to a simple need for more information. In any event, where, as here, there is a petitioner in opposition, there is certainly no barrier to its invoking both grounds in urging that a hearing is in order.
In this case, the two asserted grounds for requiring a hearing are intimately related, as an examination of the prior case law reveals. It is common ground among all hands, as it was between the majority and dissenting positions on the FCC, that the need for a hearing in this case turns largely on the reach of our decision in Citizens Committee of Atlanta, supra, which is factually like the instant case to a startling degree.
The Atlanta case also involved a proposed sale and abandonment of a classical music format. Public notice of the application produced an outcry against the format change, the FCC received a large number of protestant letters, and a citizens committee arose to intervene before the FCC in opposition. The FCC approved the application without a hearing. It relied upon the applicant’s community leader survey to demonstrate informed support for the proposed change in format, determined from the applicant’s surveys that the proposed programming would be in the public interest, and “recited as a fact” that the transfer in ownership was a financial necessity. 436 F. 2d at 266.
In the proceedings on reconsideration, the Atlanta committee questioned the significance of the community leader survey and alleged that the applicant had misrepresented the views of interviewees. The applicant responded with affidavits from the community leaders vouching for the accuracy of the applicant’s summary of their views. Additionally, the applicant both proposed to air classical music for a portion of each evening in recognition of the expressed interest of the large number of protestants, and asserted that a station licensed to nearby Decatur, Georgia, “adequately served the daytime needs” of Atlantans. The FCC denied reconsideration, stating that “[T]he case here comes down to a choice of program formats — a choice which in the circumstances is one for the judgment of the licensee.” It took to be the fact that the Decatur station served “a large portion of the City of Atlanta.”
*199As in this case, in Atlanta one Commissioner (Cox) was of the view that a hearing was required. WGKA had had a classical music format for ten years; it was the only classical music station of the twenty licensed to Atlanta; and 16% of the area audience, according to the applicant’s own survey, preferred that format. Commissioner Cox characterized the proposed sale and format change as an effort not to cut losses, which he disputed, but to maximize profits, and “did not see how the requisite public interest finding could be made short of the illumination afforded by a hearing.”
This court reversed the FCC. We held that a format change involving abandonment of a unique format, protested by a significant sector of the community, is a matter material to the public interest and thus one on which a hearing must be held if there are substantial questions of fact. Accordingly, we remanded for a hearing to determine (1) the true financial situation of the assignor, (2) the actual views of the community leaders interviewed by the assignee, and (3) the degree to which the Decatur station provided Atlantans with classical music during the daytime.
The theory underlying the court’s decision in Citizens Committee of Atlanta is that the FCC does have some responsibility, under its public interest mandate, for programming content. The Commission had forsworn any such role on the theory that, because it is not authorized to be a “national arbiter of taste,” it must rely entirely on the licensee’s discretion in matters of entertainment format. As we pointed out, however, the alternatives are not so stark. “The Commission is not dictating tastes when it seeks to discover what they presently are, and to consider what assignment of channels is feasible and fair in terms of their gratification.” 436 F.2d at 272 n. 7. In discharging its public interest obligation, the court thought it to be within the Congressional contemplation that the FCC would seek to assure that, within technical and economic constraints, as many as possible of the various formats preferred by. segments of the public would be provided.
Thus, if 16% of the populace wanted access to classical music on radio, the public interest would, pro tanto, be served by its continued availability provided that the format is not economically unviable in the particular market. If a proposed format change would introduce a new format for a larger segment of the public that is not presently being served, it could not be denied by giving disproportionate weight to the preference of the audience for classical music, but that was not the situation in Atlanta. We repeat what we said in 1970 (436 F.2d at 269): 17
The Commission’s point of departure seems to be that, if the programming contemplated by intervenor is shown to be favored by a significant number of the residents of Atlanta, then a determination to use that format is a judgment for the broadcaster to make, and not the Commission. Thus, so the argument proceeds, since only some 16% of the residents of Atlanta appear to prefer classical music, there can be no question that the public interest is served if the much larger number remaining are given what they say they like best.
In a democracy like ours this might, of course, make perfect sense if there were only one radio channel available to Atlanta. Its rationality becomes less plain when it is remembered that there are some 20 such channels, all owned by the people as a whole, classics lovers and rock enthusiasts alike. The “public interest, convenience, and necessity” can be served in the one case in a way that it cannot be in the other, since it is surely in the public interest, as that was conceived of by a *200Congress representative of all the people, for all major aspects of contemporary culture to be accommodated by the commonly-owned public resources whenever that is technically and economically feasible.
The Atlanta case was applied in two decisions of this court rendered immediately after the FCC’s decision to deny reconsideration in the instant case. Citizens Committee to Keep Progressive Rock v. FCC, 156 U.S.App.D.C. 16, 478 F.2d 926 (1973), involved a proposed license assignment and format change (from “progressive rock” to “middle of the road” music) on a station that had experimented unsuccessfully with two formats and switched to yet a third during the pendency of the assignment application. We adhered to our holding in Citizens Committee of Atlanta that “the public has an interest in diversity of entertainment formats and therefore that format changes can be detrimental to the public interest. Consequently, in compliance with its statutory mandate to approve only those assignment applications which it finds to serve the public interest, convenience, and necessity, . the Commission must consider format changes and their effect upon the desired diversity.” Id. at 928-929.
Most format changes, we observed, do not diminish the diversity available, and “are thus left to the give and take of each market environment and the business judgment of the licensee.” In that case, however, the format proposed to be abandoned was allegedly unique and its loss would affect diversity, thereby implicating the public interest in the change. Even that would have been of no moment were it shown that the endangered format was not viable economically, but affidavits from some station employees indicated that, while the station had not yet made a profit with the recently adopted format, it was “rapidly achieving financial viability.” We clarified the “financial viability” constraint on the doctrine of the Atlanta case as follows (at p. 931):
The question is not whether the licensee is in such dire financial straits that an assignment should be granted, but whether the format is so economically unfeasible that an assignment encompassing a format change should be granted. (Emphases in original.)
Once a proposed format change engenders “public grumbling [of] significant proportions,” the causal relationship between format and finance must be established, and if that requires the resolution of substantial factual questions, as it did in that case, then a hearing must be held.
The result was different in Lakewood Broadcasting Service, Inc. v. FCC, 156 U.S.App.D.C. 9, 478 F.2d 919 (1973), decided the same day, because the FCC had properly found, in a “painstakingly thorough decision,” that no substantial factual questions existed. The assign- or’s financial losses due to the all-news format were undisputed, as was the availability of a substantial amount of news programming on other area stations. What was really being challenged, we found, was “not the authenticity or accuracy of the [community needs] surveys, composites, or economic reports, but rather the inferences which the Commission may draw therefrom.” Id. at 924. The question of the inferences and legal conclusions to be drawn from substantially undisputed facts, we held, is preeminently the province of the FCC and does not require the holding of an evidentiary hearing.18 Nothing in Citizens Committee of Atlanta was to be understood to impose upon the Commission a hearing requirement where there are no substantial questions material to the public interest determination.19
*201The teaching of these decisions may be briefly summarized. There is a public interest in a diversity of broadcast entertainment formats. The disappearance of a distinctive format may deprive a significant segment of the public of the benefits of radio, at least at their first-preference level. When faced with a proposed license assignment encompassing a format change, the FCC is obliged to determine whether the format to be lost is unique or otherwise serves a specialized audience that would feel its loss. If the endangered format is of this variety, then the FCC must affirmatively consider whether the public interest would be served by approving the proposed assignment, which may, if there are substantial questions of fact or inadequate data in the application or other officially noticeable materials, necessitate conducting a public hearing in order to resolve the factual issues or assist the Commission in discerning the public interest. Finally, it is not sufficient justification for approving the application that the assignor has asserted financial losses in providing the special format; those losses must be attributable to the format itself in order logically to support an assignment that occasions a loss of the format.
B. The public interest issues.
In its petition to deny, the Citizens Committee did not attempt to portray WEFM as significantly unique in format. Of the 61 stations serving the Chicago area, WEFM, WFMT, and WNIB, all FM stations, were identified as having a “classical music and related cultural program format,” with the qualification that “[sjome variation, however, exists in the program [sic] of the three stations.” J.A. 55. The importance of WNIB as an alternative source of classical music was discounted with the allegation that it reaches “only a small part of the audience devoted to classical music,” and the letters of protest received by the FCC were said to reveal that “the great majority of WEFM’s audience believe that only one other classical music station (WFMT) is available'.”
In its original decision, the FCC stated flatly that, unlike the situation in Atlanta, “there are two other classical music stations in Chicago.” 38 FCC 2d at 845. On reconsideration the FCC responded to the Committee’s contention that WNIB’s limited service area made it an inadequate substitute for WEFM. On the basis of an attached contour map showing the service areas of all three stations, it found that WNIB, while it does not reach anything like as great an area as WEFM, does reach “all of the city of Chicago, its city of license.” 20 In addition, WFMT was shown to reach all of WEFM’s service area, so that the withdrawal of WEFM from service to the classical music audience would not leave that segment of the public without access to classical music. Accordingly, the FCC concluded that “this is not a ‘format’ change case where there is no appropriate substitute for the service being lost.” 40 FCC 2d at 226.
The FCC’s assertion that abandonment of WEFM’s classical music format will not leave its service area bereft of similar programming cannot be sustained on the record before us.21
*2021. The relevant service area.
 We may assume that WNIB serves all of its city of license, Chicago, and, as the Commission stated, that “secondary agreements between WNIB and GCC provide for the enrichment of the programming fare offered by WNIB and substantial assistance is to be provided in increasing that station’s power.” Without further elaboration, however, it is impossible to say, and the FCC did not find, that WNIB will ultimately serve substantially the area now served by WEFM.22
Insofar as WNIB fails to reach the area served by WEFM, we think it is, pro tanto, not an available substitute for WEFM. The FCC’s reliance on WNIB as a substitute clearly reflected its view that the public interest in format change cases is defined by the metes and bounds of the city of license. In Stone v. FCC, supra, we found it unnecessary to decide finally whether a licensee “has a primary obligation to serve the needs and interests of its city of license,” 466 F.2d at 327 (emphasis added), as opposed to the full service area it reaches, because the FCC had properly determined that the television licensee in that renewal ease had adequately served its city of license. But we did think it “clear that a broadcast licensee bas an obligation to meet the needs and interests of its entire area of service. . . . Suburban and other outlying areas are not cities of license, although their needs and interests must be met by television stations licensed to central cities.”
We now hold that the public interest implicated in a format change is the interest of the public in the service area, not just the city of license.23 No other view consists with our explication, here and in Citizens Committee of Atlanta, of the requirements of “the public interest, as that was conceived of by a Congress representative of all the people.” Id. 436 F.2d at 269. National Broadcasting Co. v. United States, 319 U.S. 190, 217, 63 S.Ct. 997, 87 L.Ed. 1344 (1943).24 In considering the availability vel non of an alternative source for a particular format, reliance on an alternative that reaches less than a substantial portion of the area served by the station to be assigned gives disproportionate weight to the interests of one portion of the public, and none at all to those of another. Unless the Commission has considered this effect, and reasonably determined that the overall public interest is, on balance, better served by this arrangement, we cannot say that it *203has discharged its obligation to assess and act in the public interest.25
2. WFMT as an alternative source of classical music.
Insofar as WNIB is not an available alternative to listeners presently served by WEFM, WFMT is the only remaining station on which the FCC could rely in support of its thesis that WEFM’s abandonment of classical music does not come within the unique format doctrine of Citizens Committee of Atlanta. There is, however, a problem with the FCC’s bald characterization of WFMT as a classical music station in this proceeding.
A challenge to a proposed assignment of the license of WFMT came before this court in 1968. Joseph v. FCC, 131 U.S. App.D.C. 207, 404 F.2d 207. The issue posed in that case was the propriety of the Commission’s approval of the assignment, without a hearing and without an express public interest finding, from an independent broadcasting company to a corporate group that controlled several broadcast stations and newspapers. We remanded the case to the FCC for a determination of whether a grant of the assignment application would create an undue concentration of media control in contravention of the FCC’s regulations and the diversification policy on which they rested.
In this court WFMT represented itself to be, and the court referred to it as, “an award-winning fine arts station,” id. at 208, and not as a classical music station. After the hearing on remand, the proposed assignee amended its portion of the assignment application to reflect its intention, if the FCC approved, to donate a 100% interest in WFMT to the Chicago Educational Television Association.26 The FCC approved the application as amended. In the course of doing so, it recited that “CETA has given assurances that it intends to cause WFMT to maintain the unique fine arts programming of the station for the benefit of the people of Chicago.” 21 FCC 2d 401, 403 (1970). Nowhere in the FCC’s opinion was WFMT described as a classical music station, and it was three times described in other terms.27
Against this background28 we think the Commission has an affirmative obligation to establish that WFMT is *204in fact a reasonable substitute for the service previously offered by WEFM before relying on the affirmative of that proposition to avoid the necessity of weighing the public interest in a change of WEFM’s format. WFMT’s format may have changed since the FCC received assurances that CETA would maintain it as a “fine arts” station, or the FCC’s definition of such a station may involve such substantial overlap with its definition of a “classical music” station that they are rough substitutes. But nothing in the present record gives any indication of whether this is so. It may be noteworthy, moreover, that while WNIB’s monthly program guide was made part of the record by the applicants in support of their contention that WNIB offers a service comparable to that of WEFM, neither WFMT’s program guide nor a summary thereof was submitted to buttress the same thesis with respect to that station.
The substitutability of WFMT’s “fine arts” programming for WEFM’s classical music format may perhaps be capable of demonstration without the benefit of a hearing. The FCC retains a discretion commensurate with its expertise to make reasonable categorical determinations. If its exercise of that discretion requires information that can best be developed in a public hearing, see Citizens for Allegan County, Inc. v. FPC, 134 U.S.App.D.C. 229, 414 F.2d 1125, 1129 (1969), or if substantial questions concerning format similarity arise with the issue thus framed on remand, however, a hearing may well be necessary to resolve this issue. Since a hearing will be required in any event on the questions discussed in II. C, infra, we see no reason why its scope should be limited to exclude the question of WFMT’s substitutability for WEFM.
C. Questions of fact requiring a hearing.
The FCC also held that the non-format questions raised by the Committee were not material and substantial, and thus that no hearing was required to resolve them. As to two such questions, we cannot agree.
1. Zenith’s alleged losses.
Zenith claims to have incurred an operating loss of almost $2 million in the six years during which WEFM sold advertising .time, and to have suffered a net after tax loss of approximately $1 million.29 The Committee disputed this claim by alleging that Zenith continued to advertise its own products on WEFM, and did not really attempt to sell enough other advertising to make WEFM self-supporting. Neither the FCC nor Zenith referred to any evidence, nor does the record reveal any, either controverting the Committee’s allegations or demonstrating that losses resulted despite the use of an accounting method that would give proper recognition to the institutional advertising and other promotional or developmental values derived by Zenith from WEFM.
The Committee did not itself base its disputation of the losses on Zenith’s financial reports because, it says, the FCC considers such reports confidential and would not have given the Committee access to them had a request been made. In these circumstances, it is fundamentally unfair for the FCC to dismiss the Committee’s challenge to Zenith’s claim of losses because the Committee “neither alleged any facts which would cast doubt on the *205reliability of the losses claimed by Zenith in the operation of WEFM nor has it seriously questioned those figures.” It did seriously question those losses in two respects, and the FCC should have used its authority under Section 309(e) to set the matters down for hearing and to assign the burden of proof respecting such losses and Zenith’s claimed efforts to make WEFM self-sustaining after twenty-five years on non-commercial operation to the party with access to the relevant information, viz., Zenith.30 Until these questions are resolved, there is simply no basis from which the FCC can infer that WEFM’s classical music format is financially nonviable. See Progressive Rock, supra.
2. GCC’s community leader survey.
In seeking reconsideration by the Commission, the Committee asserted that GCC had deliberately misled the FCC about its intentions to change WEFM’s format. GCC represented that it approached the question of format with an open mind and then, on the basis of its community needs survey, determined to direct its programming to young adults, the group it considered most in need of service. Having made that decision, it first set out to determine how best to reach that audience and discovered that a rock music format would be the best vehicle for doing so. Thus, it did not inform community leaders interviewed at the outset of this process that it would change WEFM’s format to rock music because it had not yet then determined whether to change the format at all.
There is a fact introduced by the Committee that casts some doubt on the bona fides of GCC’s representation. The Committee, it will be recalled, inquired of and received answers from a number of the community leaders that GCC had surveyed about community needs and problems. Five of the twenty-four who answered the Committee’s inquiry stated that they had been told that there would be a format change once GCC became the licensee of WEFM, and one recalled being told specifically that the new format would be rock music.
This situation is covered by what we said in Citizens Committee of Atlanta (436 F.2d at 271) where it was urged that discrepancies of exactly this sort
demonstrate actual misrepresentation on [the applicant’s] part which disqualifies it from being a licensee. We are not disposed, at least on this record, to attribute such a purpose to [the applicant] .... Confusion, conflict, misunderstanding, obscurity — all are inherent in a process in which the statements and opinions of one individual are sought to be determined from what two adversary parties say that he said or thinks.
The truth is most likely to be refined and discovered in the crucible of an evidentiary hearing; and it is precisely a situation like the one revealed by this record which motivated Congress to stress the availability to the Commission of the hearing procedure.
A hearing is equally in order on the question of misrepresentation in this case.31
Ill
This court’s role as the sole forum for appeals from FCC licensing decisions impels us to add a further comment on the Commission’s approach to the public interest in matters of format, and what it termed the “ominous threat of a hearing.” As stated in Section I, supra, the six Commissioners who voted to deny reconsideration in this case spoke di*206rectly, through Chairman Burch, to the “policy considerations underlying [their] decision.”32 Their analysis contains an apparent error, and failure to identify it will only result in a continuation of this series of similar cases that began with Citizens Committee of Atlanta four years ago.
The crux of the Commissioners’ reason for believing that entertainment “program format is a matter best left to the discretion of the licensee or applicant” is that “as a matter of public acceptance and economic necessity he will tend to program to meet the preferences of his area and fill whatever void is left by the programming of other stations.” But this analysis is not applied uniformly by the FCC, which distinguishes entertainment fare from other services, such as news and public affairs coverage, as to which the FCC “require[s] that broadcasters conduct thorough surveys designed to assure familiarity with community problems and then develop programming responsive to those needs.” In this way, the FCC has attempted to strike a balance between free competition in broadcasting “and the reasonable restriction of that freedom inherent in the public interest standard.” FCC v. Sanders Brothers Radio Station, 309 U.S. 470, 474, 60 S.Ct. 693, 84 L.Ed. 869 (1940).
Precisely why the balance should be struck with entertainment programming in one pan and everything else in the other is not clear. The Policy Programming Statement pays a great deal of attention to First Amendment considerations in justifying the FCC’s non-interference in entertainment matters, but familiar First Amendment concepts would, if anything, indicate a lesser — not a greater — governmental role in matters affecting news, public affairs, and religious programming. We need not today, however, wade into such deep waters.
The Supreme Court has, more recently than Sanders, made it clear that “[t]he ‘public interest’ to be served under the Communications Act is . . . the interest of the listening public in ‘the larger and more effective use of radio.’ § 303(g).”
The Commission’s licensing function cannot be discharged, therefore, merely by finding that there are no technological objections to the granting of a license. If the criterion of “public interest” were limited to such matters, how could the Commission choose between two applicants for the same facilities, each of whom is financially and technically qualified to operate a station?

The avowed aim of the Communications Act of 193b was to secure the maximum benefits of radio to all the people of the United States.

National Broadcasting Co. v. United States, 319 U.S. 190, 216-217, 63 S.Ct. 997, 87 L.Ed. 1344 (1943) (emphasis added). Moreover, there is no longer any room for doubt that, if the FCC is to pursue the public interest, it may not be able at the same time to pursue a policy of free competition.33
The very fact that Congress has seen fit to enter into the comprehensive regulation of communications embodied in the Federal Communications Act of 1934 contradicts the notion that national policy unqualifiedly favors competition in communications.
FCC v. RCA Communications, Inc., 346 U.S. 86, 93, 73 S.Ct. 998, 97 L.Ed. 1470 (1953).
This court does not sit to make radio policy, but to protect Congress’s “avowed *207aim” of “securing] the maximum benefits of radio to all the people of the United States.” What is a benefit, and of what magnitude, is a question ordinarily best left to the agency charged with regulating the industry in the public interest. But whether the diverse interests of all the people of the United States are being served by radio to the maximum extent possible is a question we cannot ignore in the context of a controversy like the one before us.
There is, in the familiar sense, no free market in radio entertainment because over-the-air broadcasters do not deal directly with their listeners. They derive their revenue from the sale of advertising time. More time may be sold, and at higher rates, by a station that has a larger or a demographically more desirable audience for advertisers. Broadcasters therefore find it to their interest to appeal, through their entertainment format, ito the particular audience that will enable them to maximize advertising revenues. If advertisers on the whole prefer to reach an audience of a certain type, e. g., young adults with their larger discretionary incomes, then broadcasters, left entirely to themselves by the FCC, would shape their programming to the tastes of that segment of the public.
This is inherently inconsistent with “securing] the maximum benefits of radio to all the people of the United States,” and not a situation that we can square with .the statute as construed by the Supreme Court. We think it axiomatic that preservation of a format would otherwise disappear, although economically and technologically viable and preferred by a significant number of listeners, is generally in the public interest.34 There may well be situations in which that is not the case for reasons within the discretion of the FCC to consider, but a policy of mechanistic deference to “competition” in entertainment program format will not focus the FCC’s attention on the necessity to discern such reasons before allowing diversity, serving the public interest because it serves more of the public, to disappear from the airwaves.35
The orders under review are set aside, and the matter is remanded for further proceedings consistent herewith.
It is so ordered.

. 47 U.S.C. § 310(b) provides as follows:
No construction permit or station license, or any rights thereunder, shall be transferred, assigned, or disposed of in any manner, voluntarily or involuntarily, directly or indirectly, or by transfer of control of any corporation holding such permit or license, to any person except upon application to the Commission and upon finding by the Commission that the public interest, convenience, and necessity will be served thereby. Any such application shall be disposed of as if the proposed transferee or assignee were making application under section 308 of this title for the permit or license in question; but in acting thereon the Commission may not consider whether the public interest, convenience, and necessity might be served by the transfer, assignment, or disposal of the permit or license to a person other than the proposed transferee or assignee. (Emphasis supplied).


. Statement of Assignor’s Purpose in Requesting Assignment of the License of WEFM, J.A. 240.


. GCO is a subsidiary of General Cinema Corporation, which controls several stations in other cities.


. As explained in GCC’s later opposition to the petition to deny, “contemporary” music is rock music. J.A. 91. According to GCC’s own account (J.A. 343), however, five of the sixty-one stations serving the Chicago area play rock, progressive rock, or jazz rock music, while another eight concentrate on “pop,” or “pop contemporary” music. Ascertainment of Community Interests, Needs and Problems 70-73, J.A. 253-56.


. Part of the area is also served by WNIB. GCC has proposed to give the classical music library acquired from WEFM, along with technical assistance and that station’s call letters, to WNIB. WNIB would then, so it is said, be able to reach a larger portion of WEFM’s service area with classical music.


. In its petition for rehearing in this court, the Committee refers to a study introduced as Exhibit 1A but not part of the administrative record, see note 12, infra, said to document “the degree to which WEFM has its own identity and audience loyalty” and makes unique contributions to diversity “significantly different from and in addition to those of WFMT.”


. Alexander Tánger, who organized GCC, purchased all 500 of its common shares at $1.00 per share. The company then got an unsecured loan of $1,250,000 from General Cinema, of which $1,000,000 was to be used to purchase WEFM. General Cinema purchased GCC’s preferred stock for $50,000.


. The Committee did allege that “WEFM is not operated by a separate corporation. Petitioners have not been apprised of, nor have they had the opportunity to examine, Zenith’s records to determine the method under which Zenith allocates expenses and revenues or includes in Zenith’s income revenues attributable to the use of Station WEFM by Zenith for advertising its products.”


. The Opinion issued for four Commissioners; a fifth joined in the result, one did not participate, and one (Johnson) dissented in a separate opinion.


. In support of this position, the FCC quoted from and relied on its then recent decision in Twin States Broadcasting, 35 FCC 2d 969 (1972), which we later reversed and remanded for a hearing under the doctrine of Citizens Committee of Atlanta. Citizens Committee to Keep Progressive Rock v. FCC, 156 U.S.App.D.C. 16, 478 F.2d 926 (1973).


. The Commission was also of the view that “no substantial question exists regarding the WEFM operational losses,” but was quick to add that the existence vel non of such a question was not critical to its decision inasmuch as financial viability was not a material consideration outside of the unique format context. 38 FCC 2d at 845 & n. 12.
The FCC rejected the Committee’s attack on the adequacy of the public notice required to be given under its rules. With respect to the Committee’s November 20 complaint requesting that station WEFM be dedicated to classical music as long as a qualified licensee could be found to operate it, the FCC relied on Section 310(b) of the Communications Act, 47 U.S.C. § 310(b), which prohibits it from considering whether the public interest might be served by assignment of a license to any person other than the proposed transferee before it, and reiterated its view that “the choice of a particular musical format is primarily a business judgment which a licensee or applicant must make in determining whether he can successfully operate the station and render service to his community of license.” 38 FCC 2d at 848. Accordingly, it held that a hearing on the complaint was not warranted.


. The Committee offered to present at a hearing a study then in progress of the value of WEFM’s programming in order to assist the FCC in weighing the public interest. See D. Bogue, The Radio Audience for Classical Music: The Case of WEFM, Chicago (Communication Laboratory, Community and Family Study Center, The University of Chicago, 1973). '


. The dispute over WNIB’s suitability as a substitute reflects a difference in premises as to the relevant service area. The FOO considered service to the city of license of primary importance, thereby mooting the relevance of the Committee’s contention that WNIB serves at most 20% of WEFM’s listener area, which has a radius from Chicago of about 100 miles. See Section II. B. 1, infra.


 Primer on Ascertainment of Community Problems by Broadcast Applicants, 27 FCC 2d 650 (1971).


. The Committee also challenges on First Amendment grounds Zenith’s refusal, sanctioned by the FCC’s interpretation of its own regulations, to grant the Committee’s request that the question of Zenith’s format change be discussed on WEFM. Our disposition of the ease makes it unnecessary to reach this point, but, as the Committee notes, it is closely related to the notice problem and could likewise be usefully reconsidered by the FCC in this or another case. See note 34, infra. Neither do we reach the Committee’s claim that the FCC failed to make a public interest finding in haee verba, as required in Joseph v. FCC, 131 U.S.App.D.C. 207, 404 F.2d 207 (1968), where the FCC acted without issuing the kind of opinion from which it could fairly be inferred that it had “taken a ‘hard look’ at the salient problems.” Greater Boston Television Corp. v. FCC, 143 U.S.App.D.C. 383, 444 F.2d 841, 851 (1970), cert. denied, 403 U.S. 923, 91 S.Ct. 2229, 2233, 29 L.Ed.2d 701 (1971).


. Assignment applications are subject to the same standards and treated in the same manner as initial license applications unless they do not entail a substantial change in ownership or control. 47 U.S.C. § 308, 309 (a); see id. § 309(e) (2) (B).


. The FCC’s failure to designate an unopposed application for a hearing sua sponte would not, of course, be reviewed, since there would be no party in interest to seek review.


. As Judge Tamm has said, “We suspect, not altogether facetiously, that the Commission would be more than willing to limit the precedential effect of Citizens Committee [of Atlantal to cases involving Atlanta classical music stations.” Citizens Committee to Keep Progressive Rock v. FCC, 156 U.S.App.D.C. 16, 478 F.2d 926, 930 (1973).


. Accord, Hartford Communications Committee v. FCC, 151 U.S.App.D.C. 354, 467 F.2d 408 (1972) (“format” cases distinguished on basis of FCC’s inference that a proposed change involving greater emphasis on religious programming in an expanded overall schedule that did not reduce service of other types did not constitute a format change).


. For a full explication of the substantiality criterion, see Stone v. FCC, 151 U.S.App.D.C. 145, 466 F.2d 316, 321-323 (1972).


. Mere inspection of the map indicates that either this statement or the map is not entirely accurate. See 40 FCC 2d at 228.


. The FCC’s mandate to approve applications consistent with the public interest, and only such applications, is not dependent upon the assiduousness of intervenors such as the Committee. An agency charged with regulation in the public interest cannot abdicate its responsibility, preferring for itself the role of an umpire between the regulated industry and public protestants. Office of Communication, United Church of Christ v. FCC, 138 U.S.App.D.C. 112, 425 F.2d 543 (1969) (Burger, J.) ; see Greene County Planning Bd. v. FPC, 455 F.2d 412 (2d Cir. 1972). Even in the absence of intervention, the FCC is obliged to be certain it is not dealing with a format change affected with the public interest by reason of the uniqueness of the format to be abandoned. Public silence, after adequate public notice, would provide such assurance, just as “public grumbling [of] significant proportions,” Progressive Rook, supra, raises the question.


. The Committee variously puts WNIB’s service area at 15% or “at best” 20% of that of WEFM, but it is not clear whether these percentages represent potential audience figures or geographical area, or whether they take account of anticipated improvements. GCC’s opposition to petition for reconsideration refers to an attached “engineering affidavit” (not in the Joint Appendix) indicating that WNIB serves all of the city of Chicago and 41% of the total area served by WEFM, and predicting that it could be improved to serve “an area almost comparable in size to that of WEFM.” J.A. 191. On the view that the FCC took of the matter, the horizons of which were drawn at the boundaries of the city of Chicago, these differences were not in need of resolution.


. Areas that receive a distant station under unusual or occasional circumstances or because of fortuitous physical phenomena are not contemplated by this discussion, which relates directly to the problem of metropolitan areas that encompass a major city to which stations are typically licensed.


.We note that GCC’s Ascertainment of Community Interests, Needs and Problems, which the FCC accepted as adequate, takes as the relevant “community” an area said to be coextensive with “the essential broadcast coverage area of WEFM and, hence, it is the area which WEFM serves.” J.A. 369. This area encompasses six counties in Illinois and four in Indiana. Its Community Leader Survey encompassed “the Chicago Metropolitan Area,” with the exception of cities within a 75-mile radius of Chicago that are themselves cities of license for a radio station (such as Milwaukee, Wisconsin; Kockford, Illinois; and Gary, Indiana). Its “Study of Desired Radio Programming and Desired Music in Chicago and the Chicago Metropolitan Area,” also said to be approximately coextensive with the area reached by WEFM’s signal, is based on the musical preferences of persons in six Illinois and four Indiana counties.


. GGO’s own preference survey of the “kind of music respondents like to hear” reveals that 18% preferred “rock and roll” and 18% preferred “serious music (classical).” J.A. 354. If WEFM’s format is unique, therefore, its abandonment in favor of rock music would not bring service to a larger segment of the public and would leave that part of the classical music audience beyond the reach of WNIB without any service, except as WFMT may be found to fill the void.


. The FOG describes the proposed donee as a non-profit corporation operating educational television stations in Chicago. Its membership was said to be “composed of some 38 colleges, universities, schools, libraries, etc., as members and some 53 other educational, religious, research, civic, and cultural organizations as associate members.” 21 FCC 2d at 403 (1970).


. In addition to the passage quoted in the text, the FCO stated that “[a] grant of the application as amended, will make possible the continuation of a unique and valuable fine arts program service. . . . ” Waiver of its interim policy against acting on applications filed during the pendency of its rule making on the subject of common ownership was predicated on “the overriding importance of promoting e&ueational broadcasting in the public interest.” (Emphases added.)


.In addition, we refer to Zenith’s 1970 application for renewal of its current license for WEFM. See J.A. 115. Question 8 of the application asks “how and to what extent (if any) applicant’s station contributed during the past license period to the over-all diversity of program services available in the area or communities served.” Zenith responded as follows:
There are upwards of 25 commercial FM stations in the Chicago, area. Only one major station other than WEFM offers classical music to the extent that we do. Adherence to our classical music format provides a choice for lovers of fine music. Changing our basic programming would inevitably lessen the over-all diversity of program services available in this area.
From the WNIB program guide, made a part of the record in this case, Zenith’s reference would appear to be to that station, thus indicating that Zenith itself did not consider WFMT a “classical music” station. In any event, WEFM’s representation to the FCC that its present format enhances diversity requires explanation if abandonment *204of that format is predicated upon the notion that diversity will not be lessened. The explanation may well lie in the breadth of the term “classical music,” if that rubric is used so broadly as to cover formats that do not substantially overlap. One station might not, for example, play music composed in this century, while another might concentrate on twentieth century.works. In popular parlance both would be termed “classical music” stations, yet the loss of either would unquestionably lessen diversity in the area.


. The difference is explained by the fact that Zenith had offsetting income from its other enterprises and thus was able to deduct its losses in determining taxable income, thereby reducing tax liability by approximately one half the amount of its broadcasting loss.


. Cf. Bilingual Bicultural Coalition of Mass Media, Inc. v. FCC, 160 U.S.App.D.C. 390, 393, 492 F.2d 656, 659 (1974).


. The authority granted the FCC in Section 309(d)(2) to dispose of a petition without a hearing was directed at “petitions which were of no real consequence.” H.Rep.No.1800, 86th Cong., 2d Sess. 12 (1960), U.S.Code Cong. & Admin.News, p. 3520. See Hudson Valley Broadcasting Corp. v. FCC, 116 U.S.App.D.C. 1, 320 F.2d 723, 727 (1963).


. 40 FCC 2d 230. There is no doubt that the Commission has adopted the view there expressed. It appears in the Programming Policy Statement, 25 Fed.Reg. 7293 (1960), and is quoted at length in the FCC’s brief to this court.


. See, in this regard, Judge Wilkey’s recent opinion for the court in Hawaiian Telephone Co. v. FCC, 162 U.S.App.D.C. 229, 498 F.2d 771, 776-777 (1974).


. It cannot be otherwise when it is remembered that the radio channels are priceless properties in limited supply, owned by all of the people but for the use of which the licensees pay nothing. If the marketplace alone is to .determine programming format, then different tastes among the totality of the owners may go ungratified. Congress, having made the essential decision to license at no charge for private operation as distinct from putting the channels up for bids, can hardly . be thought to have had so limited a concept of the aims of regulation. In any event, the language of the Act, by its terms and as read by the Supreme Court, is to the contrary.


. Our disposition of this case makes it unnecessary presently to measure the adequacy of the FCC’s minimum notice requirement, which need not alert the public directly to the fact that a proposed license assignment encompasses a format change, against the constitutional rule that, “within the limits of practicability,” due process requires “notice reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections.” Mullane v. Central Hanover Trust Co., 339 Ü.S. 306, 314, 70 S.Ct. 652, 657, 94 L.Ed. 865 (1950). We have had previous occasion to note that “the question as to the adequacy of the notice does not evoke the principle of judicial deference to administrative expertise,” Ridge Radio Corp. v. FCC, 110 U.S.App.D.C. 277, 292 F.2d 770, 773 (1961), but we will give the question full attention only in a case where constitutional considerations cannot be avoided. The FCC’s present notice requirement may in any event be so related to its expressed reluctance to consider matters of format, much less raise the “ominous threat of a hearing,” that reexamination by the agency in light of this opinion’s explication of the public interest standard will make such consideration unnecessary in the future as well.